Case 1:17-cv-00203-PLM-RSK ECF No. 147, PageID.2411 Filed 09/15/20 Page 1 of 3




                        PIN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 SUSAN BUCK, ANITA BECKLEY, RUBY
 ROBINSON, RITCHIE SWAGERTY, and
 DANIEL VANDERKODDE, on behalf of
 themselves and all others similarly situated,

                Plaintiffs,

 vs.                                                          Case #.1:17-cv-203

 MARY JANE M. ELLIOTT, P.C., BERNDT &
 ASSOCIATES, P.C., MIDLAND FUNDING
 LLC, MIDLAND CREDIT MANAGEMENT,                              Honorable Paul L. Maloney
 INC., ENCORE CAPITAL GROUP, INC. and
 LVNV FUNDING LLC,

                Defendants.


                  MOTION FOR LEAVE TO WITHDRAW APPEARANCE


         The undersigned, David M. Schultz, respectfully requests leave to withdraw his

  appearance on behalf of Defendant LVNV FUNDING LLC (“Defendant”).                       Defendant

  remains represented by N a b i l G . F o s t e r . Permitting Mr. Schultz to withdraw as counsel

  for Defendant will not jeopardize the case or otherwise negatively impact Defendant's legal

  representation in this case or result in any delay or cause prejudice to any other party.

        WHEREFORE, David M. Schultz respectfully requests that he be granted leave to

  withdraw his appearance on behalf of Defendant LVNV FUNDING LLC.




                                                                                      0997981\306606391.v1
Case 1:17-cv-00203-PLM-RSK ECF No. 147, PageID.2412 Filed 09/15/20 Page 2 of 3




                                      Respectfully submitted,

                                      s/ David M. Schultz
                                      David M. Schultz
                                      Hinshaw & Culbertson LLP
                                      151 N. Franklin St., Ste. 2500
                                      Chicago, IL 60606
                                      312/704-3000
                                      dschultz@hinshawlaw.com




                                      2
                                                                       0997981\306606391.v1
Case 1:17-cv-00203-PLM-RSK ECF No. 147, PageID.2413 Filed 09/15/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on September 15, 2020, I electronically filed the forgoing
 MOTION FOR LEAVE TO WITHDRAW APPEARANCE with the Clerk of the U.S.
 District Court, using the CM/ECF system reflecting service of to be served upon all parties of
 record.




                                                   s/ David M. Schultz
                                                   David M. Schultz




                                               3
                                                                               0997981\306606391.v1
